Citation Nr: 1759887	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  16-59 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for respiratory condition, to included chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Jeffrey Vires, Esq.


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA).

This record in this matter consists solely of electronic claims files and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In July 2016, the Board denied entitlement to service connection for bilateral knee and hip disorders.  The Veteran appealed that decision, and in an October 2017 decision the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for readjudication.  In November 2017, the Veteran was advised that he had 90 days within which to submit additional evidence and argument on those issues.  As the 90 day period has yet to elapse, those issues will be the subject of a later decision.


FINDINGS OF FACT

1.  The Veteran served in the Navy as a gunners mate where he was exposed to asbestos.

2.  The evidence shows that the Veteran's current respiratory disorder (to include chronic obstructive pulmonary disease) was not manifested during service.

3.  The evidence preponderates against finding that asbestos exposure contributed to the Veteran's current respiratory disorder.

4.  The Veteran smoked heavily in service and continued long after service, with an over 80 year pack history of smoking. 



CONCLUSION OF LAW

A  respiratory condition, to include chronic obstructive pulmonary disease, was not incurred or aggravated inservice to include due to inservice asbestos exposure.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)

Laws and regulations

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed entitlement to service connection for a chronic respiratory disorder to include chronic obstructive pulmonary disease. Specifically, he asserted in a January 2016 statement that he was exposed to asbestos while serving as a gunners mate in the Navy and developed chronic obstructive pulmonary disease, following retirement, as a result of that exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303. 

For direct service connection, the evidence must include competent, credible, and probative evidence that (1) the Veteran currently has the claimed disability, (2) that the claimed disability or injury was present or aggravated during service, and (3) that a nexus or link exists between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran claims that he has a chronic respiratory disorder to include chronic obstructive pulmonary disease as a result of inservice asbestos exposure.

The Veteran served as a gunners mate in the Navy.  This position is listed by the Navy Liaison's office as having no, or at best, a minimal probability of asbestos exposure.  VA Memo dated May 13, 2002, Navy Job Titles (Ratings) and Probability of Asbestos Exposure, Navy Liaison Office.  Still, there are references in the Veteran's service medical records to his participation in a medical surveillance program for service members exposed to asbestos.  It was noted in his records that while on the USS Yellowstone probable exposure to asbestos on a regular basis had occurred.  The Board therefore concedes that the Veteran had some degree of asbestos exposure while on active service.  

As to whether there is a current disability, according to statements and medical records, the Veteran has been diagnosed with chronic obstructive pulmonary disease as of 2005.  This diagnosis meets the requirement for a current disability and so the Board finds the first element of entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease, to be satisfied.  

While in the service, the Veteran complained of shortness of breath in several medical questionnaires.  The Veteran also noted on the asbestos surveillance program form that, as of 1994, he had no history of asbestosis, but he did report shortness of breath when hurrying or walking up one to two flights of stairs.  Physical examination revealed no wheezing, rales or crackles.  Still, the Veteran has presented evidence of respiratory problems while in service and the Board finds that the second requirement for service connection is satisfied. 

The remaining element needed to establish service connection for a chronic respiratory disorder to include chronic obstructive pulmonary disease is a positive nexus opinion linking the Veteran's in service complaints to his current diagnosis. 

The Veteran was provided VA examination in May 2016 for respiratory conditions.  The examiner confirmed a diagnosis of chronic obstructive pulmonary disease that had been previously diagnosed in 2005.  The examiner did not diagnose asbestosis, or any asbestos related disease.  This examiner, however, did opine that the Veteran's chronic obstructive pulmonary disease was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had chronic obstructive pulmonary disease with an 80 pack year history of smoking and possible asbestos exposure while on active duty.  The examiner then opined that it was most likely the Veteran's 80 pack year history of smoking that caused his chronic obstructive pulmonary disease. The examiner explained that the most important risk factor for chronic obstructive pulmonary disease is cigarette smoking and the amount and duration of smoking contribute to disease severity.  The examiner stated that a 40 (or more) pack year history of smoking was the single best indicator of which adults will have airflow obstruction.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinion on the question of whether the Veteran's current chronic obstructive pulmonary disease is related to his military service, to include to his inservice asbestos exposure, is the May 2016 VA examiner opinion.  The author of this opinion is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner supported the opinion offered with sound medical reasoning.  For these reasons, the Board finds the May 2016 VA examiner's opinion to be probative to the question at hand.

The medical evidence of record indicates that the Veteran's chronic obstructive pulmonary disease resulted from his long term history of cigarette smoking.  As a matter of law compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C. § 1103.  While VA has recognized a number of specific diseases that may result from exposure to asbestos, chronic obstructive pulmonary disease has not been included on this list.  See Manual M21-1 Part IV, Subpart ii, Chapter 2, Section C.2.c.  Consequently, in the absence of any medical evidence even suggesting any relationship between the Veteran's chronic obstructive pulmonary disease and service, to include any inservice asbestos exposure, the weight of the probative evidence is against the claim.  

The Board acknowledges that the appellant sincerely believes that there is such a relationship.  The Veteran, however, is not competent to conclude that his chronic obstructive pulmonary disease was incurred in or otherwise caused by his service or in-service asbestos exposure.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, chronic obstructive pulmonary disease, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of chronic obstructive pulmonary disease and other respiratory issues requires specialized training and medical diagnostic testing for a determination as to diagnosis.  They are not susceptible of lay opinions on etiology.  There are many different possible respiratory issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for chronic obstructive pulmonary disease.

In short, the preponderance of the most probative evidence is against finding that the Veteran has a current chronic respiratory disorder to include chronic obstructive pulmonary disease that is etiologically related to his military service, to include his in-service asbestos exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for entitlement to service connection for respiratory condition, to included chronic obstructive pulmonary disease must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for respiratory condition, to included chronic obstructive pulmonary disease, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


